[Cite as State v. Ameem, 2013-Ohio-1555.]




                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA



                             JOURNAL ENTRY AND OPINION
                                      No. 98773


                                     STATE OF OHIO

                                                  PLAINTIFF-APPELLEE

                                            vs.

                                     ANSURI AMEEM
                                                  DEFENDANT-APPELLANT




                                   JUDGMENT:
                             REVERSED AND REMANDED


                                   Criminal Appeal from the
                            Cuyahoga County Court of Common Pleas
                                     Case No. CR-544031

        BEFORE: Stewart, A.J., Boyle, J., and McCormack, J.

        RELEASED AND JOURNALIZED:                 April 18, 2013
ATTORNEYS FOR APPELLANT

Robert L. Tobik
Cuyahoga County Public Defender

BY: Cullen Sweeney
Assistant Public Defender
310 Lakeside Avenue, Suite 200
Cleveland, OH 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Nathaniel Tosi
Assistant County Prosecutor
The Justice Center
1200 Ontario Street, 8th Floor
Cleveland, OH 44113
MELODY J. STEWART, A.J.:

      {¶1} When defendant-appellant Ansuri Ameem moved to Ohio, his prior

California conviction for sexual assault with a foreign object and pandering classified him

as a sexually-oriented offender under the former Megan’s Law. He was required to

register his address annually for a period of ten years. In July 2007, the attorney general

reclassified Ameem as a Tier III offender under the Adam Walsh Act — a reclassification

that required him to register his address every 90 days for life. He failed that obligation

in July 2010 and was indicted on a single count of failing to register his address. Ameem

sought dismissal of the indictment on grounds that his 2007 reclassification was

unconstitutional under State v. Bodyke, 126 Ohio St.3d 266, 2010-Ohio-2424, 933 N.E.2d

753. The court denied the motion to dismiss, Ameem pleaded no contest to the charge of

failing to register, and this appeal followed. We find that the court erred by refusing to

grant the motion to dismiss.

      {¶2} Bodyke held that the attorney general’s reclassification of an offender from

Megan’s Law to the Adam Walsh Act violated the separation of powers doctrine because

it would allow the executive branch to review a decision made by the judicial branch. Id.

at paragraph two of the syllabus. Ameem’s reclassification by the attorney general from

a sexually oriented offender under Megan’s Law to a Tier III offender under the Adam

Walsh Act was precisely the kind of action invalidated by Bodyke.

      {¶3} The state argues that this case is different from Bodyke because Ameem’s

classification was made by an out-of-state court and his Ohio classification arose by
operation of law under R.C. 2950.04(A)(4). We have repeatedly rejected the argument

that there is a distinction between in-state and out-of-state offenders. See, e.g., Majewski

v. State, 8th Dist. Nos. 92372 and 92400, 2010-Ohio-3178; State v. Ortega-Martinez, 8th

Dist. No. 95656, 2011-Ohio-2540, ¶ 11; State v. McMillan, 8th Dist. Nos. 97475 and

97476, 2012-Ohio-2629, ¶ 17. The state concedes that we have previously rejected its

argument and offers no compelling reason for us to depart from this precedent. We

therefore adhere to precedent and find that the attorney general’s reclassification of

Ameem to a Tier III offender is invalid.

       {¶4} In addition, we note that this case is not affected by the Supreme Court’s

recent decision in State v. Brunning, 134 Ohio St.3d 438, 2012-Ohio-5752, 983 N.E.2d

316. In Brunning, the court held that despite an offender who was originally classified

under Megan’s Law being wrongly reclassified under the Adam Walsh Act, the state

could still maintain a prosecution for a violation of the reporting requirements as long as

the alleged violation also constituted a violation of Megan’s Law. Id. at ¶ 27. For

example, Brunning was charged with failing to notify the sheriff that his address had

changed. His obligation to report a change of address existed under the provisions of

both Megan’s Law and the Adam Walsh Act. So even though Brunning had been

charged with violating the Adam Walsh Act, the indictment alleged conduct that could

nonetheless constitute a violation of Megan’s Law that could form the basis for a

prosecution. Id. at ¶ 31.
        {¶5} Ameem was charged with failing to register as required by R.C. 2950.04(E).

 While both Megan’s Law and the Adam Walsh Act contain similar reporting

requirements, the time periods under each law are quite different: as a sexually oriented

offender under Megan’s Law, Ameem had the duty to register on a yearly basis for ten

years; as a Tier III offender under the Adam Walsh Act, he had the duty to register every

90 days for life. It is unclear from the record whether Ameem was in violation of

Megan’s Law at the time the grand jury returned the indictment charging him with a

violation of the Adam Walsh Act. We therefore sustain the assignment of error.1

        {¶6} This cause is reversed and remanded to the trial court for further

proceedings consistent with this opinion.

        It is ordered that appellant recover of appellee his costs herein taxed.

        The court finds there were reasonable grounds for this appeal.

        It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution.

        A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.


         We also find that State v. Howard, 134 Ohio St.3d 467, 2012-Ohio-5738, 983 N.E.2d 341,
        1


has no application to this appeal. In Howard, the court held that for a defendant whose sex-offender
classification was determined under Megan’s Law, the penalty for a violation of the reporting
requirements of former R.C. 2950.05 that occurs after Megan’s Law was supplanted by the Adam
Walsh Act is the penalty set forth in the version of R.C. 2950.99 in place just before the effective date
of the Adam Walsh Act. Id. at ¶ 29. Having found that Ameem was improperly reclassified
under the Adam Walsh Act, any penalty applied for a reporting violation stemming from the improper
reclassification is moot.
MELODY J. STEWART, ADMINISTRATIVE JUDGE

MARY J. BOYLE, J., and
TIM McCORMACK, J., CONCUR